                              UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

   UNITED STATES OF AMERICA                       )
                                                  )
          v.                                      )       2:19-CR-196
                                                  )
   Sherri R. Hillman                              )




                                          NOTICE OF DEATH

          Comes now, the Defendant, through counsel, and hereby notices the court that Ms. Sherri

   R. Hillman passed away on June 14, 2021. Attached herewith is the press release by the Bureau

   of Prisons.


                                                  Respectfully submitted,
                                                  By Counsel:




                                                  B. Andrew Glenn (BPR #023644)
                                                  108 E. Main St. Ste. 211
                                                  Kingsport, TN 37660
                                                  barryandrewglenn@yahoo.com



                                     CERTIFICATE OF SERVICE

          I hereby certify that June 17th, 2021, a copy of the foregoing was filed electronically.

   Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

   indicated on the electronic filing receipt. Parties may access this filing through the Court’s

   electronic filing system.

                                                      1

Case 2:19-cr-00196-JRG-CRW Document 1033 Filed 06/17/21 Page 1 of 2 PageID #: 7304
   B. Andrew Glenn




                                        2

Case 2:19-cr-00196-JRG-CRW Document 1033 Filed 06/17/21 Page 2 of 2 PageID #: 7305
